DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 07/15/2022 in response to PTO Office Action mailed 04/18/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8, 10 and 17 are amended.  No claims are added or canceled.  As a result, claims 1, 3-5, 8-10, 12-14, 17 and 18 are pending in this office action.
Response to Arguments
3.	Applicant’s argument with respect to claim 1 have been considered but are not persuasive and the details are as follow:
	Applicant’s argument with respect to claim 1 stated as “None of Issacs, Wu, O’byrne or in combination teaches or suggests the popup or window including user interface elements configured to cause display of properties associated with previous or subsequent events, in the chronological order of the history of events, associated with the first resource”.
	In response to Applicant’s argument, the Examiner wants to out claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In view of Applicant’s specification (See para. [0063], para. [0064] and para. [0073], Figures 1i, 1j), when the user clicks on a travel event [a first resource], e.g. on this history time shown in Figure 1H, a pop-up pane or window 160i can be shown to display the details for the event including country, travel, end date, travel start date. Thus, the pop-up pane or window 160i only displays the details for the event but the details are not in chronological order of the history of events. The history time shown in Figure 1H is displayed under the history table in the details pane 150h, the history can be represented by a timeline, e.g., chronological or reverse chronological (See para. [0062]). Therefore, the Applicant’s specification only describes user interface elements in the details pane configured to cause display of properties/details with the first resource in a popup or window.  As mentioned in the previous office action mailed on 04/18/2022, Isaacs discloses user interface elements configured to cause display of properties associated with previous or subsequent events associated with the first resource (See para. [0054], the user can open a pop up window 91 by hovering his pointer device over user interface elements [e.g. date histogram] to display in further detail the months of May, June, and July 2008. The pop up window displays the month variables 91 in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has read. The read documents of June 2008 can be indicated by a color or a symbol, including dark stripes over a representation of the read entities for the June). The Wu reference also discloses a detailed display of static information and dynamic elements that are “interactive” and expansive in response to instructions from a user. One or more timelines displays event data and interaction information using one or more of numbers, words, graphs, icons, and any other visual elements that effectively convey information. In response to a selection of one or more data points, the system provides an expanded view of details for the selected data point(s) using pop-up windows, for example, a pop-up boxes or windows includes text-based details in response to a user selects an event (See Wu, para. [0023], para. [0056] para. [0079] and para. [0080] and Figure 6).  Hence, the combination of the cited references Issacs, Wu and O’Byrne still disclose the claims filed on 03/25/2022.
Claim Rejections - 35 USC § 112
4.	Claims 1, 3-5, 8-10, 12-14, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of Applicant’s specification (See para. [0063], para. [0064] and para. [0073], Figures 1i, 1j), when the user clicks on a travel event [a first resource], e.g. on this history time shown in Figure 1H, a pop-up pane or window 160i can be shown to display the details for the event including country, travel, end date, travel start date. Thus, the pop-up pane or window 160i only displays the details for the event but the details are not in chronological order of the history of events. The history time shown in Figure 1H is displayed under the history table in the details pane 150h, the history can be represented by a timeline, e.g., chronological or reverse chronological (See para. [0062]). Therefore, the Applicant’s specification only supports user interface elements in the details pane configured to cause display of properties/details with the first resource in a popup or window. The amended features cannot be entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,3-5, 8-10 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (US 2016/0117403 A1), hereinafter Isaacs and in view of Wu et al. (US 2018/0129390 A1 [effective filing date: 3/12/2015]) and further in view of O’byrne (US 2012/0144328 A1).
	Referring to claims 1 and 10, Isaacs discloses a computer system (See para. [0017] and Figure 1, servers 12 include a CPU, memory, input/pout ports and non-volatile storage) comprising: one or more computer processors configured to execute software code stored in a tangible storage device to cause the computer system (See para. [0017]-para. [0021], servers include a computer program or procedure written as source code in a conventional programming language) to: 
identify a set of resources based on one or more search criteria (See para. [0022] and Figure 2, identify and access a set of entities associated with an information space via an interactive display based on a search conducted by a user); 
generate a user interface configured to display: in a first portion of the user interface, indications of resources of the set of resources (See para. [0022]-para. [0024], para. [0038] and Figures 2 and 5, present entities and visualizations to the user via the interactive display, for example in Figure 5 as shown, a middle portion [e.g. entity list] of the user interface include a set of search documents or entities);
 in a second portion of the user interface, individually selectable attributes associated with the resources (See para. [0038] and para. [0041] and Figure 5, the user may wish to select at least one attributes of the entities including “Fannie Mae”, “mortgage” and “U.S Housing Bubble” at the left portion [e.g. search pane] ); and
 in a third portion of the user interface, a history of events which are associated with one or more resources of the set of resources (See para. [0033] and Figures 5 and 6, the status histogram at the right portion of the user interface includes a history of user activities/ events which are associated with the entities, the status can be “unread”, “read”, “to read” and ‘important”); 
in response to a first user input, received via the second portion of the user interface, indicating a selection of a first attribute of the attributes for inclusion or exclusion (See para. [0017] and para. [0019] and para. [0023] and Figure 2, the application receives an user input to interact with the entities in the particular information space by marking one or more of the entities with a status or by selecting the entities displayed within one or more visualizations, for example in Figure 5 as shown, the user can select all the topic categories to be include “People”, “Places”,”orgs” and “Things” or etc.);
filter the resources of the set of resources to a first subset that does or does not include the first attribute and update the user interface to display, in the first portion of the user interface, the first subset, and to visually indicate, in the second portion of the user interface, inclusion or exclusion of the first attribute (See para. [0022], para. [0023] and para. [0045] and Figures 2 and 6, the entity visualizations are updated to a user via the interactive display, once the user marked, at least one of the other visualization is updated to reflect the user markings, for example in Figure 5 as shown, the second portion [e.g. documents pane 80] displays the selected topic categories [e.g. “People”,“Places”,”orgs” and “Things”  in the first portion [e.g. search pane] ); and in response to a second user input selecting, via the first portion of the user interface , a first resource of the first subset, update the user interface to display, in the third portion of the user interface, a history of events which are associated with selected first resource of the first subset (See para. [0023] and para. [0029] and Figures 3, 5, the user can input a status for a selected entity such as “to read”, “important”, “read”,  “unread” for documents in the entity list 53 [e.g. middle portion], for example, the user can click on a check box to the right side of the document/entity header, upon selection the documents in the list are also updated to reflect only those documents, each of the document attribute graph is also updated to reflect the documents, the documents are associated with entity status such “unread”, “read”, “to read” and “important” in the third portion [e.g. Histogram summary pane] of the user interface, note the history of events are interpreted as user activities/events).
In additional to Isaacs, Wu also discloses in response to a user input selecting a first resource of the first subset via a first portion of the user interface (See para. [0005], para. [0064] and para. [0069], Figures 4A & 5 the system provides a unified graphical user interface of event data and integration information between two or more entities, the system generates displayed event information based on what user’s needs, for example, the user wants to view certain types of data and selectively hide other types of data  ) update the user interface to display a history of events which are associated with the selected first resource of the first subset (See para. [0005], para. [0064] and para. [0069], Figures 4A, 4B & 5, the system analyzes a time-ordered visual depiction of event data based on the acquired and derived data) wherein the events are displayed in chronological order (See para. [0005], para. [0064] and para. [0069], Figures 4A, 4B & 5, the system displays events in one or more timelines depended on the needs of the user, the system aligns timelines on a common axis to display different events such as transactions and communications in a unified and comprehensive timeline); and in response to a third user input, received via the user interface, indication a selection of a first event of events associated with the selected first resource, update the user interface to display a popup or window including properties associated with the selected first event (See para. [0023],para. [0056] para. [0079] and para. [0080] and Figure 6, the system provides a detailed display of static information and dynamic elements that are “interactive” and expansive in response to instructions from a user. One or more timelines displays event data and interaction information using one or more of numbers, words, graphs, icons, and any other visual elements that effectively convey information. In response to a selection of one or more data points, the system provides an expanded view of details for the selected data point(s) using pop-up windows, for example, a pop-up boxes or windows includes text-based details in response to a user selects a particular event).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include chronological knowledge as taught by Wu. Skilled artisan would have been motivated to gather and review interaction information to develop a solution to user’s request efficiently without lose efficiency when access a large quantity of data (See Wu, para. [0004]). In addition, both of the references (Wu and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
Isaacs in view of Wu does not explicitly disclose visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface 
However, O’byrne discloses visually indicate inclusion or exclusion of the first attribute in a second portion of the user interface (See para. [0023], para. [0024] and Figure 3, the display interface area 220 includes the first attribute “Accessories” to be included in the report/document, while the siblings “Taillights” to be excluded in the report/document).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the document pane of the Isaacs’s system to visually indicate inclusion or exclusion of an attribute. Skilled artisan would have been motivated to comprise inclusion or exclusion of an attribute taught by O’byrne in the Isaac’s system in order to have the first and the second display areas presented on a display device in a same view such that both displays areas are simultaneously visible to a user (See O’byrne para. [0019]) and allow decision-makers to quickly and interactively analyze multi-dimensionally modeled data appropriate to various contexts that are relevant to users to improve user experience (See O’byrne, para. [0003]). In addition, all of the references (O’byrne  Wu and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between all of the references highly suggests an expectation of success.
As to claims 3 and 12, Isaacs in view of Wu discloses wherein the history of events are displayed is relationship to a timeline (See para. [0064], the system displays one or more timelines regarding on past transaction, payment, communication, balance etc.). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include chronological knowledge as taught by Wu. Skilled artisan would have been motivated to gather and review interaction information to develop a solution to user’s request efficiently without lose efficiency when access a large quantity of data (See Wu, para. [0004]). In addition, both of the references (Wu and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 4 and 13, Isaacs in view of Wu discloses wherein the history of events includes indications of types of each of the events (See para. [0064], the system displays different types of events depending on the needs of the user, the different types of events can be based on past dispute, payment, investigation, communication or etc.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include types of events as taught by Wu. Skilled artisan would have been motivated to gather and review interaction information to develop a solution to user’s request efficiently without lose efficiency when access a large quantity of data (See Wu, para. [0004]). In addition, both of the references (Wu and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 5 and 14, Isaacs in view of Wu discloses wherein the types of events include at least one of: activities, reports, requests, documents, or accomplishments (See Kaiser, para. [0028], the events are associated with activities).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the user interface of the Isaacs’s system to include types of events as taught by Wu. Skilled artisan would have been motivated to gather and review interaction information to develop a solution to user’s request efficiently without lose efficiency when access a large quantity of data (See Wu, para. [0004]). In addition, both of the references (Wu and Isaacs) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as applying selection to searched objects and presenting relevant search results to users. This close relation between both of the references highly suggests an expectation of success.
As to claims 8 and 17, Isaacs discloses wherein the one or more computer processors are further configured to execute software code to cause the computer system to: in response to a fourth user input, received via the user interface, cause display, in the popup or window, of properties associated with previous or subsequent events associated with the first resource (See para. [0054] and para. [0055], the user can input “marked” 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
As to claims 9 and 18, Isaacs discloses wherein the fourth user input includes at least one of: page up, page down, page left, page right, or a mouse click (See para. [0054] and para. [0055], the user can input “marked” [e.g. a mouse click] 50 documents with a “to read” status which is a 12.5% of the total documents for 2008, the system displays pop up window indicates month variables in greater detail so that a user can filter the entities by selecting a user status displayed on one of the bars, such as those documents published during June 2008 that the user has “to read” status). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153